Remy, J.
Action by appellee against appellant for damages for personal.injuries. There was a verdict and judgment for appellee. The only error assigned is the action of the court in overruling the motion for a new trial; and the only reasons for a new trial .presented are that the court erred in the giving of certain instructions, and that the verdict is not sustained by sufficient evidence.
Appellee suggests that the evidence is not properly in the record, and cannot be considered, for the reason that it was not incorporated until after the expiration of 180 days from the time the judgment was rendered, which is the time fixed by statute within which appeals must be taken (§672 Burns 1914, Acts 1913. p. 65). The statute authorizing writs of certiorari (§710 Burns 1914, §668 R. S. 1881) does not, as assumed by appellee, limit the time within which records may be corrected. In the instant case the writ of certiorari, directing the lower court to certify the bill of exceptions containing the evidence, was issued within the 180-day period, but the correction was not actually made until some time *282thereafter. We hold that the evidence is properly in the record.
We have carefully examined the court’s instructions. They are much more favorable to appellant than appellee, and, when considered as a whole, correctly state the law applicable to the case. The evidence sustains the verdict.
Affirmed.